Title: To George Washington from Tobias Lear, 24 June 1793
From: Lear, Tobias
To: Washington, George



Sir,
George Town June 24th 1793

Upon my reaching this place from Mount Vernon a few minutes ago, I had the honor to receive your letter of the 21st instant, and am much gratified to find that my having gone to Mount Vernon was an acceptable act. If you should leave Philadelphia on monday, as you propose, you will not receive the account of poor Whitting’s death (which was sent by the Post of Saturday) before that time. He died on Friday morning—Dr Craik was present and Mr Samuel Washington, who had accompanied his sister from Berckley. I did not return from this place to Mt Vernon, until Yesterday Morning, not being able to complete my business with the Commissioners ’till late in the afternoon on saturday.
When I returned to Mt Vernon yesterday, I sent for all the overseers in order to take their reports and get from them a general Statement of the situation of things at their respective plantations. This I have the honor to enclose subjoined to each report. I have seen Colo. Hooe respecting the flour & he says he shall have no occasion to receive it until after harvest; but as the Miller thinks the warm weather may injure it at the mill—and as the date of the note for the quantity now at the mill will not commence till the delivery, I think it may be best to agree with some person to take it up upon the best terms that it can be done for, which Colo. Hooe thinks might be @ 9d. per barrel, and I shall accordingly take measures to have it done. In all events it will be best for the Inspector to go down & inspect it, that if there shd be any that would not pass, it might not be increasing the expense to carry it up—and I accordingly desired Mr Smith to go down for that purpose who promises me he will tomorrow. Colo.
 Hooe has has recd altogether 475 barrels, & the miller tells me there are upwards of 200 barrels more in the mill.
I have finished my business with the Commissioners to my satisfaction—having engaged a part of Square No. 9—near the bridges, which upon every consideration is thought one of the best in the City for the purposes of navigation & extensive commerce. I have taken 128½ feet on the Water & running back 150 feet—for which I am to pay 250£ at the usual instalments. I returned here to day to get a certificate of my purchase from the Commissioners before they rose, which I have done. They have fixed the 29th of next month to meeting a[ga]in. I shall go back to Mt Vernon tomorrow morning and continue there ’till your arrival, as the attention of some one there is very essential at this time. I shall endeavour to collect all the Accts of Rects & payments—Debts & Credits—and get as much of an insight into things as I can before you come on that I may be able to give you all the information I can of the state of the business. You will see by my last letter that poor Whitting could not speak enough to give any acct of matters while I was with him, and they inform me that from the time of my leaving Mount Vernon ’till his death he was scarcely able to speak a word, no particular information could be obtained from him. The Vessel from Philada with the things on board for Mount Vernon has not yet arrived. As it is probable, if you should set out on Monday, that you will reach the Susquehannah about the time the mail gets there, or soon after, I shall direct this letter to that place.
With sentiments of the most perfect respect & with the truest attachment, I have the honor to be, Sir, Your Affectionate, grateful & Obedt Servt

Tobias Lear.


I enclose a letter for Mrs Lear which I will thank you to have the goodness to leave at the Post Office where you may find this, to be forwarded.

